                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

HASSAN DIAB,                           Case No.: 4:21-cv-10129-SDD-APP

      Plaintiff,                       Honorable Stephanie Dawkins Davis
v.

JPMORGAN CHASE BANK, N.A.,

     Defendant.
__________________________________________________________________/

                      AGREED PROTECTIVE ORDER

     The parties to this action have agreed to the terms of this Protective Order;

accordingly, it is ORDERED:

1    Definitions. As used in this protective order:

     (a)    “attorney” means an attorney who has appeared in this action or is an

            employee of any named firm and actively assisting an attorney of record

            in the matter;

     (b)    “confidential” means information, including documents, reasonably

            designated as confidential under this protective order. “Confidential”

            includes protected information, such as commercial or financial

            information,     confidential   third-party   information,   or   other

            information that may cause harm to the producing party or a non-

            party;

     (c)    “document” means information disclosed or produced in discovery,
          including at a deposition;

    (d)   “notice” or “notify” means written notice, including email;

    (e)   “party” means a party to this action; and

    (f)   “protected document” means a document protected by a privilege

          or the work- product doctrine.

2    Designating a Document or Deposition as Confidential.

    (a)   In making a confidentiality designation, the designating party

          represents that it has a good-faith basis for contending that the

          document is “confidential,” as defined by this order.

    (b)   No party shall designate any document or portion of any document as

          confidential that he/she has not carefully reviewed;

    (c)   A party or non-party disclosing or producing a document may designate

          it as confidential if the party or non-party reasonably contends that it

          contains confidential or proprietary information.

    (d)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

          Deposition testimony may be designated as confidential:

          (1)   after the deposition, by notifying the parties and those who were

                present at the deposition within 21 days after the deposition

                transcript becomes available, unless otherwise agreed.



                                       -2-
    (e)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s

          deposition be taken in the presence of only those persons entitled to

          receive confidential documents.

    (a)   Neither the taking of, nor the failure to take, any action to enforce the

          provisions of this Order, nor the failure to object to any designation,

          will constitute a waiver of any party’s claim or defense in this action or

          any other action or proceeding, including but not limited to a claim or

          defense that any designated information is or is not confidential, is or

          is not entitled to particular protection, or embodies or does not embody

          information protectable by law. Nothing in this Order shall be

          construed as a waiver by a party of any objections that may be raised as

          to the admissibility at trial of any evidentiary trials.

3   Use of Confidential Information.

    (a)   All documents, transcripts, information, or other materials subject to

          this Order, and all information derived therefrom (including, but not

          limited to, all testimony given in a deposition, declaration, or otherwise,

          that refers, reflects, or otherwise discusses any information designated

          “confidential” hereunder), shall not be used, directly or indirectly, by

          any person or party for any business, commercial, or competitive



                                       -3-
          purposes or for any purpose whatsoever other than solely for the

          preparation and trial of this action, as well as related settlement

          negotiations, in accordance with the provisions of this Order.

    (b)   No information designated under this Order may be disclosed to any

          person except as follows:

          (1)   the Court and its staff;

          (2)   an attorney or an attorney’s partner, associate, or staff;

          (3)   a court reporter or videographer retained in connection with this

                action;

          (4)   a party (subject to paragraph 2(c)); and

          (5)   experts or consultants employed by the parties or their counsel

                for purposes of this action, so long as each such expert or

                consultant has signed the acknowledgement attached hereto.

    (c)   If a confidential document is revealed to someone not entitled to receive

          it, the parties must make reasonable efforts to retrieve it.

4   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within

    7 days after discovering the error, provide notice of the error and produce a

    copy of the document designated as confidential.




                                      -4-
5   Use of a Confidential Document in Court.

    (a)   Filing. This Order does not authorize the filing of any documents or

          other matters under seal. In all circumstances, a party seeking to file

          such items under seal shall comply with E.D. Michigan LR 5.3.

    (b)   To the extent any motions, briefs, pleadings, deposition transcripts, or

          other papers to be filed with the Court incorporate documents or

          information subject to this Order, the party filing such papers shall

          designate such portions thereof as “Confidential,” and shall file them

          with the clerk under seal in accordance with E.D. Michigan LR 5.3.

    (c)   In addition, the entire pleading, paper, exhibit, etc. may not be filed

          under seal. Only the portion of the document(s) which are not to be

          publicly disclosed may be filed under seal. In such instances, the

          portion to be filed under seal requires an endorsement by the Court on

          a cover page. A party’s presentment to the Court for the endorsement

          shall be accompanied by an explanation why the portion of the

          document(s) is confidential.

6   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties

          agree to change its designation or the court orders otherwise.



                                     -5-
(b)   Document produced by a non-party.            A confidential document

      produced by a non-party remains confidential unless the non-party

      agrees to change its designation or the court orders otherwise after

      providing an opportunity for the non-party to be heard.

(c)   Changing a designation by court order. If a party challenges the

      confidentiality designation of a document, the parties shall meet and

      confer concerning that issue within 10 days from the date the challenge

      is made. If the parties cannot agree after they meet and confer, the non-

      challenging party may file a motion seeking a protective order

      concerning the specific document, seeking to have the court designate

      it as confidential. That motion shall be filed no later than 21 (twenty-

      one) days after the parties meet and confer as discussed earlier in this

      paragraph. All parties shall continue to maintain the material in

      question as confidential until the court rules on the challenge.

(d)   If the motion affects a document produced by a non-party, with respect

      to the motion, that non-party is entitled to the same notice and

      opportunity to be heard as a party.       The party or non-party who

      designated a document as confidential must show that the designation

      satisfies Fed. R. Civ. P. 26(c).

(e)   The failure of any party to challenge a designation does not constitute



                                   -6-
           a concession that the designation is proper or an admission that the

           designated information is otherwise competent, relevant, or material.

7   Handling a Confidential Document after Termination of Litigation.

    (a)    Within 60 days after the termination of this action (including any

           appeals), each party must return or destroy all confidential documents,

           regardless of the medium in which it was stored. The receiving party

           must certify to the designating party that all designated information

           under this Order has been destroyed.

    (b)    Notwithstanding the foregoing paragraph, each attorney may retain a

           copy of any confidential document submitted to the court.

8   Inadvertent Disclosure or Production to a Party of Privileged
    Information.

    (a)    Notice.

           (1)   A party or non-party who discovers that it has inadvertently

                 disclosed or produced information that it reasonably believes is

                 subject to protection under the attorney-client, work-product or

                 trial-preparation privileged, then it must promptly notify the

                 receiving party and describe the basis of the claim of privilege or

                 protection. If the party or non-party provides such notice and

                 description, the privilege or protection is not waived.

     (b)    Handling of Protected Document. A party who is notified or discovers

                                      -7-
             that it may have received a protected document must comply with Fed.

             R. Civ. P. 26(b)(5)(B) and, to the extent necessary, E.D. Michigan LR

             37.1 before seeking Court intervention to resolve any related dispute.

9     Survival of Obligations. The obligations imposed by this protective order

      survive the termination of this action.

      WHEREFORE, the Parties, by their respective counsel, hereby agree and

stipulate to each of the terms and conditions as set forth in the foregoing Agreed

Protective Order.


IT IS SO ORDERED.


Dated: July 8, 2021
                                       HON. ANTHONY P. PATTI
                                       UNITED STATES MAGISTRATE JUDGE

AGREED TO:

/s/ Tarek N. Chami                              /s/ Anthony C. Sallah
Tarek N. Chami, P76407                          Anthony C. Sallah
CHAMI LAW, PLLC                                 BARNES & THORNBURG LLP
22000 Michigan Ave, Suite 200                   171 Monroe Ave NW,
Dearborn, MI 48124                              Suite 1000
T: (313) 444-5029                               Grand Rapids, MI 49503
F: (888) 428-7911                               Telephone: (616) 742-3930
tarek@chamilawpllc.com                          Facsimile: (616) 742-3999
Attorney for Plaintiff                          asallah@btlaw.com
Hassan Diab                                     Attorneys for Defendant
                                                JPMorgan Chase Bank, N.A.




                                        -8-
-9-
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

HASSAN DIAB,                          Case No.: 4:21-cv-10129

       Plaintiff,                     Honorable Stephanie Dawkins Davis
v.

JPMORGAN CHASE BANK, N.A.,

     Defendant.
__________________________________________________________________/

           ACKNOWLEDGEMENT OF UNDERSTANDING AND
                  AGREEMENT TO BE BOUND

      I have read, and agree to be bound by, the protective order in the case

captioned Hassan Diab v. JPMorgan Chase Bank, N.A., Case No. 4:21-cv-10129 in

the United States District Court for the Eastern District of Michigan. As soon as my

work in connection with that action has ended, but not later than 30 days after the

termination of that action (including any appeals), I will return or destroy any

confidential document that I received, any copy of or excerpt from a confidential

document, and any notes or other document that contains information from a

confidential document. I declare under penalty of perjury that the foregoing is true

and correct.

Dated: ____________                             _____________________________
                                                Signature


                                                _____________________________
                                                Printed Name

                                       - 10 -
